Exhibit 10.6

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (the “Amendment”),
dated as of May 31, 2007, is between RF MONOLITHICS, INC. (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

RECITALS:

A. Borrower and Lender have entered into that certain Amended and Restated Loan
Agreement (the “Agreement”) dated as of September 1, 2006.

B. Pursuant to the Agreement, certain Guarantors executed an Amended and
Restated Guaranty (the “Guaranty”), dated as of September 1, 2006, which
guaranteed to Lender the payment and performance of the Obligations (as defined
in the Agreement).

C. Borrower and Lender now desire to amend the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Definitions

1.1 Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Agreement, as
amended hereby.

ARTICLE II

Amendments to the Agreement

2.1 Amendment of Definition of Term Loan Reduction Amount. The definition of
“Term Loan Reduction Amount” found in Section 1.1 is amended by deleting it in
its entirety from the Agreement.

2.2 Amendment to Section 2.1. Section 2.1(A)(ii) is amended by deleting after
the word “minus” found therein the following:

“(x) the Term Loan Reduction Amount and (y)”



--------------------------------------------------------------------------------

ARTICLE III

Conditions Precedent

3.1 Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) Lender shall have received this Amendment and such additional documents,
instruments and information as Lender or its legal counsel, Winstead PC, may
reasonably request, in each case executed by Borrower and Guarantors, as
applicable.

(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof.

(c) No Event of Default shall have occurred and be continuing and no event or
condition shall have occurred that with the giving of notice or lapse of time or
both would be an Event of Default.

(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments, and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel,
Winstead PC.

ARTICLE IV

Ratifications, Representations and Warranties

4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrower and Lender agree that the Agreement
as amended hereby shall continue to be legal, valid, binding and enforceable in
accordance with its terms.

4.2 Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) the execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
Borrower and will not violate the articles of incorporation or bylaws of
Borrower, (b) the representations and warranties contained in the Agreement, as
amended hereby, and any other Loan Document are true and correct on and as of
the date hereof as though made on and as of the date hereof, (c) no Event of
Default has occurred and is continuing and no event or condition has occurred
that with the giving of notice or lapse of time or both would be an Event of
Default, and (d) Borrower is in full compliance with all covenants and
agreements contained in the Agreement as amended hereby.

 

2



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

5.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

5.2 Reference to Agreement. Each of the Loan Documents, including the Agreement
and any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Agreement as amended hereby, are hereby amended so that any reference in
such Loan Documents to the Agreement shall mean a reference to the Agreement as
amended hereby.

5.3 Guarantors’ Acknowledgment. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this First Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this First Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.

5.4 Expenses of Lender. As provided in the Agreement, Borrower agrees to pay on
demand all costs and expenses incurred by Lender in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including without limitation the costs and fees of
Lender's legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Document, including without
limitation the costs and fees of Lender’s legal counsel.

5.5 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.6 Applicable Law. This Amendment and all other Loan Documents executed
pursuant hereto shall be deemed to have been made and to be performable in
Dallas County, Texas and shall be governed by and construed in accordance with
the laws of the State of Texas.

5.7 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and Borrower and their respective successors and assigns,
except Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Lender.

 

3



--------------------------------------------------------------------------------

5.8 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

5.9 Effect of Waiver. No consent or waiver, express or implied, by Lender to or
for any breach of or deviation from any covenant, condition or duty by Borrower
or any Guarantor shall be deemed a consent or waiver to or of any other breach
of the same or any other covenant, condition or duty.

5.10 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.11 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

Executed as of the date first written above.

[Remainder of page left intentionally blank.]

 

4



--------------------------------------------------------------------------------

Borrower: RF MONOLITHICS, INC. By:  

/s/ Harley E Barnes III

  Harley E. Barnes III   Chief Financial Officer

 

5



--------------------------------------------------------------------------------

Lender: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Linda G. Davis

  Linda G. Davis   Vice President

 

6



--------------------------------------------------------------------------------

Guarantors hereby consent and agree to this Amendment and agrees that the
Guaranty shall remain in full force and effect and shall continue to be the
legal, valid and binding obligation of Guarantors enforceable against Guarantors
in accordance with its terms.

 

Guarantors:

ELECTRONICS INTERNATIONAL, LLC,

a Delaware limited liability company

By:  

/s/ Harley E Barnes III

  Harley E. Barnes III   Chief Financial Officer

RFM TECHNOLOGIES, INC.,

a Delaware corporation

By:  

/s/ Harley E Barnes III

  Harley E. Barnes III   Chief Financial Officer

ALEIER, INC.,

a Texas corporation

By:  

/s/ Harley E Barnes III

  Harley E. Barnes III   Vice President

CIRRONET, INC.

a Georgia corporation

By:  

/s/ Harley E Barnes III

  Harley E. Barnes III Title:  

 

7